Heisel, J.:
[1] The court cannot so instruct the jury. The time to object to any remarks would be at the time they were made and not at this stage of the case.
The Attorney General requested the court to charge the jury that if at the time Von Burén took the rings he intended to keep them, it constituted larceny, notwithstanding he may have at a later time changed his mind and decided to return the rings.
Heisel, J.,
charging the jury:
[2] In this case the defendant, Fred Von Burén is charged with the larceny of two diamond rings, the property of Charles H. Brown Company. Larceny is the felonious or wrongful taking of the personal property of another without the consent of the owner and with the intention on the part of, the taker to convert the property to his own use.
In this case the state charges, and has produced evidence to prove, that Von Burén on the seventeenth day of November last took the property in question from Charles H. Brown Company without their consent, intending to convert it to his own use. Von Burén does not deny that he took the property without the consent of the owners thereof, but claims that he took it in the way of a joke, intending to return it.
[3-5] If you believe from the evidence beyond a reasonable doubt—as you must, because it is admitted—that Von Burén took the rings without the consent of Brown Company, the owners, then the law presumes that he took them with the intention of converting them to his own use, and the burden is upon Von Burén to satisfy you that he took them for another purpose, that is, for a lawful purpose, and not for an unlawful purpose; but if he can satisfy you that he did not take them with the intention of converting them to his own use, then he did not commit larceny, as the intention must be in his mind at the time the property was *82taken. But if he intended at the time the property was taken to convert it to his own use, it was larceny, notwithstanding he may have later repented of the taking and returned the goods.
[6] You have heard the evidence. If you are satisfied from the evidence beyond a reasonable doubt that he did take these goods without the consent of the owner and with the intention of converting the same to his own use, you should find him guilty. If you are not so satisfied, you should find him not guilty.
Verdict, guilty.